Per Curiam,
Appellant’s omission to furnish us with the greater part of the testimony that was introduced on the trial offends against *604the seventeenth rule of court. In the absence of that testimony he has no right to ask us to convict the court of error in charging as complained of in the first specification. It would be unfair to tbe court below, as well as to the appellee, for us to assume that the instructions were not fully warranted by the testimony in the case.
There was no error in ruling as stated in the third specification ; nor in awarding execution for the witness fees referred to in the fourth specification.
As presented to us, the record discloses no error that would justify a reversal of the judgment.
Judgment affirmed.